Citation Nr: 1045953	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, left upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, right upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, right lower extremity.

5.  Entitlement to an initial evaluation in excess of 20 percent 
for peripheral vascular disease, left lower extremity.

6.  Entitlement to an evaluation in excess of 40 percent for 
peripheral vascular disease, left lower extremity, for the period 
on and after February 7, 2009.

7.  Entitlement to an initial evaluation in excess of 20 percent 
for peripheral vascular disease, right lower extremity.

8.  Entitlement to an evaluation in excess of 40 percent for 
peripheral vascular disease, right lower extremity, for the 
period on and after February 7, 2009.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  The peripheral neuropathy and peripheral vascular disease 
claims were remanded by the Board in December 2008 for additional 
development.  In the same December 2008 decision, the Board 
denied the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  With respect to the 
bilateral hearing loss and tinnitus issues, the Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a January 2010 Joint Motion for Remand 
(Joint Motion), the Court remanded the bilateral hearing loss and 
tinnitus claims in January 2010 for development in compliance 
with the Joint Motion.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the Remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, 
the Court remanded the Board's decision with regard to the issues 
of entitlement to service connection for bilateral hearing loss 
and tinnitus based on the Joint Motion which found that the 
Board's December 2008 decision did not provide adequate reasons 
and bases for its determination that the duty to assist was 
satisfied with respect to a March 2005 VA audiological 
examination and that the Veteran's lay evidence was not competent 
or credible to support his tinnitus claim.  Accordingly, in order 
to prevent prejudice to the Veteran, the parts of the December 
2008 decision of the Board which denied service connection for 
bilateral hearing loss and tinnitus must be vacated, and a new 
decision will be entered as if those parts of the December 2008 
decision by the Board had never been issued.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
peripheral neuropathy, left upper extremity.

2.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
peripheral neuropathy, right upper extremity.


3.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
peripheral neuropathy, left lower extremity.

4.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
peripheral neuropathy, right lower extremity.

5.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 20 percent for 
peripheral vascular disease, left lower extremity.

6.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an evaluation in excess of 40 percent for 
peripheral vascular disease, left lower extremity, for the period 
on and after February 7, 2009.

7.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 20 percent for 
peripheral vascular disease, right lower extremity.

8.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an evaluation in excess of 40 percent for 
peripheral vascular disease, right lower extremity, for the 
period on and after February 7, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, left upper 
extremity, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, right upper 
extremity, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, left lower 
extremity, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

4.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, right lower 
extremity, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

5.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 20 percent for peripheral vascular disease, left lower 
extremity, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

6.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation in excess 
of 40 percent for peripheral vascular disease, left lower 
extremity, for the period on and after February 7, 2009, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2010).

7.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 20 percent for peripheral vascular disease, right lower 
extremity, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

8.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation in excess 
of 40 percent for peripheral vascular disease, right lower 
extremity, for the period on and after February 7, 2009, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2004, the Veteran filed claims of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities and vascular disease.  By a rating decision 
dated in April 2005, service connection for peripheral neuropathy 
of all four extremities and vascular disease was granted.  The 
Veteran appealed the evaluations assigned for these disabilities.  
While increased evaluations were granted for all of these 
disabilities by a January 2006 rating decision, the Veteran 
continued his appeal and perfected it in January 2006.  The Board 
remanded these issues for further adjudication in December 2008, 
and a subsequent June 2010 rating decision assigned further 
increased evaluations for the Veteran's vascular disease 
disabilities.  In June 2010, the Veteran submitted a written 
statement stating that he was satisfied with the June 2010 
increased evaluations and wished to withdraw his claims with 
regard to all of his peripheral neuropathy disabilities.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
appellant personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to all of the issues involving entitlement to 
increased evaluations for service-connected peripheral neuropathy 
and peripheral vascular disease disabilities, prior to the 
promulgation of a decision by the Board, the Veteran indicated 
that he was satisfied with the current evaluations and wished to 
withdraw his appeal as to these issues.  As a result, no 
allegation of error of fact or law remains before the Board for 
consideration with regard to all of the issues involving 
entitlement to increased evaluations for service-connected 
peripheral neuropathy and peripheral vascular disease 
disabilities.  As such, the Board finds that the Veteran has 
withdrawn his claim as to these issues, and accordingly, the 
Board does not have jurisdiction to review the appeal as all of 
the issues involving entitlement to increased evaluations for 
service-connected peripheral neuropathy and peripheral vascular 
disease disabilities, and they are dismissed.


ORDER

The parts of the December 23, 2008 decision of the Board that 
denied service connection for bilateral hearing loss and tinnitus 
are vacated.

The claim of entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity, is 
dismissed.

The claim of entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right upper extremity, is 
dismissed.

The claim of entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity, is 
dismissed.

The claim of entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity, is 
dismissed.

The claim of entitlement to an initial evaluation in excess of 20 
percent for peripheral vascular disease, left lower extremity, is 
dismissed.

The claim of entitlement to an evaluation in excess of 40 percent 
for peripheral vascular disease, left lower extremity, for the 
period on and after February 7, 2009, is dismissed.

The claim of entitlement to an initial evaluation in excess of 20 
percent for peripheral vascular disease, right lower extremity, 
is dismissed.

The claim of entitlement to an evaluation in excess of 40 percent 
for peripheral vascular disease, right lower extremity, for the 
period on and after February 7, 2009, is dismissed.


REMAND

As discussed in the Introduction above, the Court's January 2010 
order remanded the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus to the Board for 
readjudication consistent with the January 2010 Joint Motion.  
The Joint Motion stated that readjudication of the bilateral 
hearing loss and tinnitus claims was required because the March 
2005 VA audiological examination report, which the Board relied 
upon in the December 2008 decision, was inadequate.

Specifically, the Joint Motion stated that the March 2005 VA 
audiological examination report improperly based its conclusions 
on the Veteran's lack of hearing loss for VA purposes at the time 
of his June 1970 service separation medical examination.  The 
Joint Motion cited Hensley v. Brown, 5 Vet. App. 155 (1993), 
which stated that even if hearing loss for VA purposes is not 
shown in service or at service separation, service connection for 
hearing loss can still be established if medical evidence shows 
that a current impaired hearing disability is actually due to 
incidents during service.  In Hensley, there was an "upward 
shift" in hearing loss over the course of the Veteran's service, 
which is also true in the instant case.

In addition, the Joint Motion stated that the March 2005 VA 
audiological examination report did not sufficiently discuss the 
Veteran's in-service noise exposure or the differences in his 
pure tone thresholds as reported in the June 1968 and June 1970 
service examination reports.  As such, the bilateral hearing loss 
and tinnitus claims must be remanded for a new medical 
examination as the March 2005 VA audiological examination was 
inadequate.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311 
(noting that if VA provides the Veteran with an examination in a 
service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any hearing loss and tinnitus found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  The 
examiner must obtain a detailed history of 
in-service and post-service noise 
exposure.  All testing, to include an 
audiogram, must be performed.  Thereafter, 
based upon review of the service and 
post-service medical records, and the 
Veteran's statements, the examiner must 
provide an opinion as to whether any 
hearing loss and tinnitus found is related 
to the Veteran's period of military 
service.  The examiner is reminded that VA 
laws and regulations do not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  In providing the 
etiological opinion, the examiner must 
also discuss the Veteran's in-service pure 
tone threshold shift and the likely impact 
of the both the Veteran's in-service and 
post-service noise exposure.  A complete 
rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


